Citation Nr: 0948266	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a low back disorder.

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from 1961 to 1991.  He was 
born in 1943.  According to multiple DD Forms 214, his 
primary military occupational specialties included as an 
aircraft mechanic (with 10 years on the F-14 Tomcat fighter), 
and in material control to include various technician jobs 
involving loading and unloading squadron equipment into 
various spaces on the ships.  This was accomplished, 
according to his description, by pulling and shoving very 
heavy objects including up and down ladders; and during the 
Vietnam era, loading even bombs by hand absent any dollies or 
similar assistive devices.  He was assigned to a number of 
ships including aircraft carriers, e.g., the USS FORRESTAL, 
USS KITTYHAWK, USS ENTERPRISE, USS AMERICA, USS CONSTELLATION 
and the USS RANGER.   

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is in effect for hypertension, evaluated 
as 10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral defective hearing, rated as 
noncompensably disabling.

Issue #2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The issue of service connection for a low back disability 
was deferred in November 2003, and denied in February 2004 by 
a VARO rating decision; the February 2004 decision was not 
timely appealed, and became final.

2.  The evidence added to the record since that February 2004 
rating decision bears directly and substantially upon the 
issue of service connection for a low back disability, and 
is, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of that issue.


CONCLUSION OF LAW

Evidence submitted since the February 2004 rating decision 
wherein the RO denied service connection for a low back 
disability is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits.  It is codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).  Given the favorable decision contained herein with 
regard to issue #1, the Board finds that any defect in the 
notice or assistance provided to the Veteran constitutes 
harmless error.

II.  New and Material Evidence:  
Criteria, Factual Background and Analysis

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 2004 decision.  

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation, new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

The Veteran is correct in that a decision in his case was 
initially deferred, namely in November 2003. Thereafter, in 
February 2004, a denial was effectuated and he was so 
informed by correspondence to his address of record.  At the 
time of the February 2004 VARO decision, evidence of record 
included the Veteran's service records as well as post-
service clinical records for back care following an 
industrial incident in June 1994.  

A VA examiner evaluated him in August 2003, and concluded 
that while it was as likely as not that a purported fall 
(from an airplane) in service caused his back problems, the 
physician was unable to confirm a fall from his service 
records.

Since that time, additional post-service clinical records and 
statements have been introduced into the file pointing out 
and clarifying the circumstances relating to a variety of 
back traumas in service.  This bears directly and 
substantially upon the issue of service connection for a low 
back disability, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
issue.  The claim is reopened.


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for entitlement to service connection for a 
low back disorder; to that extent the appeal is granted.

REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The U.S. Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  

The U.S. Court of Appeals for the Federal Circuit held in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to determine whether lay 
testimony is credible in and of itself, and the Board may 
weigh the absence of contemporary medical evidence against 
lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.  In that 
regard, the Veteran is clearly competent to describe 
incidents and/or symptoms in service, and his lay reports are 
entitled to some probative weight.  However, the Court has 
held that in such a case where a Veteran asserts continuity 
of symptomatology since service, medical evidence is required 
to establish a nexus between the continuous symptomatology 
and the current claimed condition.  See, e.g. McManaway v. 
West, 13 Vet. App. 60, 66 (1999), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999).  

In this case, and although the Veteran had 30 years of 
service, there are remarkably few service records relating to 
the regular sort of injuries that might reasonably be 
expected to take place during any period of time, and 
particularly given the nature of the Veteran's work during 
much of that service.  

The entries of record relate primarily to things such as his 
serial blood pressure and his hearing and visual 
difficulties.  There are several copies of some records which 
make it appear that there are more data than there are in 
reality.  However, service records summarily show that he did 
have periodic minor injuries to include other body parts 
including a wrist.  It is documented that he fell in a 
swimming pool in August or September 1972 and had particular 
pain in the 2-4 costochodral region in the left side of his 
chest.  There is a notation of occasional low back pain with 
increased activity on an examination apparently when he was 
age 43 (which would have been in 1986).  He checked that he 
had frequent backaches and associated genitourinary 
complaints as well as musculoskeletal problems.  An "old 
posterior injury" to an unidentified area of the body was 
noted on an annual examination in August 1988.  In September 
1991, he was again noted to have minor low back pain about 
the time of separation.  

In a statement in 2005, the Veteran reported that he recalls 
several incidents in service when he fell or otherwise 
injured his back, e.g., in the swimming pool in the Fall of 
1972; in a ballgame in September 1977 when he also hurt his 
ribs; in May 1976 when he also had neck and head problems; in 
January 1984 when he fell from the airplane; and that he 
reported back pain on repeated occasions as documented in 
other service records.  He associated supportive enclosures 
from service documentation in that regard (all but one of 
which are duplicates of documents already also in the 
official service records file).

A service comrade, DL, has provided a statement to the effect 
that he recalled that the Veteran had fallen off an airplane 
in early 1984.  He said that he had been working on the late 
shift and the Veteran was working days in VF-124 Maintenance 
Control.  He said that when he reported for duty he heard 
that the Veteran had fallen and that he was off for 2-3 days 
and returned thereafter and seemed fine except that he was a 
bit sore.  He said he did not recall more details, but it had 
not seemed too significant at the time.

The Veteran was examined by VA in February 1992 but he did 
not complain, of nor was there examination of or any clinical 
findings relating to his back.  At the time he was working 
full time as a senior analyst for Information Spectrum.

Some employment medical care documentation is of record 
reflecting that the Veteran had experienced a back strain at 
work in June 1994 for which he received care and from which 
he was said (in early 1995) to have "no permanent 
impairment".  The injury had occurred when he was carrying a 
heavy weight.  

The Board notes a concern as to the integrity of the 
evidentiary record.  Both documents in the file and 
explanation by the Veteran indicate that, for about four 
years prior to January 1995, there was apparent ongoing use 
of an inadvertently inaccurate numeric sequencing 
(transposition of two numbers) within the Veteran's Social 
Security Number (SSN) as attached to records for ongoing 
clinical care at a VA facility in Washington State.  While 
the error in the SSN was apparently eventually fixed for 
purposes of subsequent care, these earlier and interim VA 
clinical records are not in the file, and it is unclear 
whether additional search has been undertaken and under what 
numbers. 

Private treatment records from the late 1990's show that the 
Veteran developed a series of syncopal episodes as a result 
of his hypertension (for which he has service connection) and 
on more than one occasion, he fell during such episodes.  The 
possibility that he hurt his back during one or more of those 
incidents (and thus disability might be potentially secondary 
to another service-connected disability) has not yet been 
adjudicatively addressed in any fashion.

In a document from his representative in March 2003, he was 
said to have had care at three VA facilities in Oregon, 
Washington, and California.  That document indicated that he 
was then filing a claim for a low back disorder.  On a VA 
Form 21-4138 in March 2003, the Veteran clarified that he had 
incurred his initial back injury when he had fallen off a F-
14 while in service, at Naval Air Station Miramar, onto a 
concrete floor and was treated by a named flight surgeon for 
the VF-124 Maintenance Control unit.

Recent VA orthopedic visits including from January 2003 have 
recorded the history of his having fallen from an F-14 in 
service and having resultant back problems.  He now 
demonstrates partial lumbarization of the first sacral 
segment, and mild to moderate degenerative changes throughout 
the lower thoracic and lumbar regions.

The Veteran and his representative apparently endeavored to 
obtain records from a chiropractor in San Diego, who treated 
him while he was in the Navy.  A statement from the Veteran's 
representative in May 2006 was to the effect that the 
physician, DM, had been contacted and a release form had been 
sent, and while the office had moved and purged records, it 
was hoped that record would be available to support the 
claim.  It is not clear that these were ever received.

The case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    a.  An attempt should be made to obtain 
records from the chiropractor, DM, who saw 
the Veteran for his back while in service.  
The Veteran can provide additional details 
so that this can be pursued, and VA should 
assist him in that regard.
    
    b.  Complete records from his 
occupational back injury in 1994 should be 
acquired after details and authorizations 
and release are obtained from the Veteran.  
    
    c.  Any additional clinical records 
relating to his syncopal episodes and any 
associated falls should be acquired and 
attached to the claims file.

    d.  All VA clinical records (including 
but not limited to any from VA facilities 
in Oregon, Washington and California prior 
to 2003) should be acquired.  In that 
regard, it should be noted that these 
records may be filed under the Veteran's 
correct as well as an erroneous SSN, and 
the Veteran's clarification in that 
regard, which is tabbed in the file, and 
applicable informational privacy 
guidelines, should be followed in pursuing 
the logical sequence to obtaining these 
pertinent records.  
    
    2.  The Veteran should then be 
scheduled for an orthopedic evaluation to 
determine the nature, etiology and extent 
of his current back disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to any 
examiner for review in conjunction with 
the examination, and any examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examination should be based on review of 
the service medical records indicating 
back trauma both in and after service of 
some sort, the specific nature of which 
will be determinable by the aggregate 
evidence of record.
    
    a.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any currently diagnosed 
back disorder is related to or was in any 
away permanently adversely affected by an 
event, incident, or disability of service 
origin, or whether such a connection to 
service is unlikely (i.e., less than a 50-
50 probability).
    
    b.  The examiner(s) should conduct all 
special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.
    
    c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.
    
    d.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.
    
    3.  The Veteran is hereby notified that 
the consequence for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
    
    4.  Once the above-requested 
development has been completed, 
readjudicate the Veteran's claim on all 
potential bases.  If the decision remains 
adverse, provide him and his 
representative with an appropriate SSOC. 
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


